DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11181936. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 11181936
21. A method for providing an augmented reality-like interface for crowdsources building management and maintenance, the method comprising: 
1. A method for providing an augmented reality-like interface for the management and maintenance over building automation system components, the method-comprising: 
providing a web-based, crowdsourcing platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the crowdsourced building management and maintenance; 
providing a web-based, crowdsourcing platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the management and maintenance over building automation system components; 
receiving, from the mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label; 
receiving, from a mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label; 
identifying, via the crowdsourcing platform, a space of a building associated with the at least one unique identifier; 
identifying, via the crowdsourcing platform, crowdsourced data related to a reported comfort or maintenance issue associated with the space as provided by one or more patrons via respective mobile devices; 
identifying, via the crowdsourcing platform, crowdsourced data based, at least in part, on the scanning event, the crowdsourced data related to at least one of comfort and maintenance issues within a given space of a building as provided by one or more patrons within the given space via respective mobile devices, wherein crowdsourced data related to comfort comprises the one or more patrons' ratings of their perceived comfort within the given space of the building and the crowdsourced data related to maintenance issues comprises at least one maintenance-related request from the one or more patrons within the given space of the building; 
identifying, via the crowdsourcing platform, equipment information associated with one or more pieces of equipment associated with the space; 
identifying, via the crowdsourcing platform, building automation system data based, at least in part, on the scanning event, the building automation system data comprising information associated with one or more pieces of equipment; 
correlating, via the crowdsourcing platform, the crowdsourced data with the equipment information; and 
correlating, via the crowdsourcing platform, the crowdsourced data with the building automation system data; and 
generating and outputting an augmented reality-like interface to the mobile device of the authorized user based on correlation of the crowdsourced data with the equipment information, wherein the augmented reality-like interface comprises one or more interactive visual renderings of equipment information relevant to the reported comfort or maintenance issue through which the authorized user can control a given piece of equipment to address the reported issue or receive additional information about a given piece of equipment to address the reported issue by way of user input on the mobile device.
generating and outputting an augmented reality-like interface to the mobile device of the authorized user based on correlation of the crowdsourced data with the building automation system data, wherein the augmented reality-like interface comprises one or more visual renderings of equipment information associated with at least one of equipment schematics, equipment diagnostics, and equipment maintenance.


Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10379551. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 10379551
21. A method for providing an augmented reality-like interface for crowdsources building management and maintenance, the method comprising: 
1. A system for providing an augmented reality-like interface for the management and maintenance over building automation system components, the system comprising: one or more mobile devices associated with respective users; and a central management information system configured to communicate and exchange data with one or more mobile devices over a network, the central management information system comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the central management information system to: 
providing a web-based, crowdsourcing platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the crowdsourced building management and maintenance; 
provide a web-based platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the management and maintenance over building automation system components; 
receiving, from the mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label; 
receive, from the mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label; 
identifying, via the crowdsourcing platform, a space of a building associated with the at least one unique identifier; 
identifying, via the crowdsourcing platform, crowdsourced data related to a reported comfort or maintenance issue associated with the space as provided by one or more patrons via respective mobile devices; 
receive, via a data and collection module, crowdsourced data based on the scanning event, the crowdsourced data related to at least one of comfort and maintenance issues within a given space of a building as provided by one or more patrons within the given space via respective mobile devices, wherein crowdsourced data related to comfort comprises the one or more patrons' ratings of their perceived comfort within the given space of the building and the crowdsourced data related to maintenance issues comprises at least one maintenance-related request from the one or more patrons within the given space of the building; 
identifying, via the crowdsourcing platform, equipment information associated with one or more pieces of equipment associated with the space; 
receive, via the data and collection module, building automation system data based on the scanning event, the building automation system data comprising information associated with one or more pieces of equipment; 
correlating, via the crowdsourcing platform, the crowdsourced data with the equipment information; and 
correlate, via a correlation module, the crowdsourced data with the building automation system data; and 
generating and outputting an augmented reality-like interface to the mobile device of the authorized user based on correlation of the crowdsourced data with the equipment information, wherein the augmented reality-like interface comprises one or more interactive visual renderings of equipment information relevant to the reported comfort or maintenance issue through which the authorized user can control a given piece of equipment to address the reported issue or receive additional information about a given piece of equipment to address the reported issue by way of user input on the mobile device.
generate and output an augmented reality-like interface to the mobile device of the authorized user based on the correlation of the crowdsourced data with the building automation system data, wherein the interface comprises one or more visual renderings of equipment information associated with at least one of equipment schematics, equipment diagnostics, and equipment maintenance.



Allowable Subject Matter
Claims 21-40 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Rasane et al., US 20130169681 A1, teaches a method and system for presenting building information to assist technicians in physically locating pieces of equipment in a building via the use of portable devices, wherein accessing a building information database that includes one or more building schematics as well as the location of one or more building components on the one or more building schematics; accessing a building management database that includes data indicative of the current operation of the building components; displaying on the display of the portable device data indicative of the location of the portable device on the one or more building schematics and in relation to the one or more building components; and displaying on the display of the portable device data indicative of the current operation of the building components.
Miyagi et al., US 20130059598 A1, teaches a method and system for reporting issues at facilities, and for promptly resolving the reported issues, such that a person who identifies an issue that needs to be addressed, but does not have direct responsibility for addressing that issue, may report the issue to those responsible for addressing it.
Brackney, US 20110115816 A1, teaches a method and system for providing an augmented reality operations tool to a mobile client positioned in a building, such that transmitting a data request for the equipment to the EMS and receiving building management data for the equipment, generating an overlay with an object created based on the building management data, which may be sensor data, diagnostic procedures, or the like. The overlay is configured for concurrent display on a display screen of the client with a real-time image of the building equipment and transmitting the overlay to the client for display with the real-time image of the equipment.
The prior art of record do not teach or suggest, individually or in combination,  providing a web-based, crowdsourcing platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the crowdsourced building management and maintenance; receiving, from the mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label; identifying, via the crowdsourcing platform, a space of a building associated with the at least one unique identifier; identifying, via the crowdsourcing platform, crowdsourced data related to a reported comfort or maintenance issue associated with the space as provided by one or more patrons via respective mobile devices; identifying, via the crowdsourcing platform, equipment information associated with one or more pieces of equipment associated with the space; correlating, via the crowdsourcing platform, the crowdsourced data with the equipment information; and generating and outputting an augmented reality-like interface to the mobile device of the authorized user based on correlation of the crowdsourced data with the equipment information, wherein the augmented reality-like interface comprises one or more interactive visual renderings of equipment information relevant to the reported comfort or maintenance issue through which the authorized user can control a given piece of equipment to address the reported issue or receive additional information about a given piece of equipment to address the reported issue by way of user input on the mobile device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115